—In an action to recover damages for personal injuries, the defendant Inter County Business Machines & Repair Service, Inc., appeals, as limited by its. brief, from so much of an order of the Supreme Court, Suffolk County (Oshrin, J.), dated January 7, 1997, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.

t

There exist triable issues of fact as to whether the appellant negligently performed its duties to repair and service the electronic filing system involved in this case, and whether such negligence contributed to the plaintiff’s injuries (see, Palka v Servicemaster Mgt. Servs. Corp., 83 NY2d 579; Vermette v Kenworth Truck Co., 68 NY2d 714; Molloy v Li, 235 AD2d 342; Powles v Wean United Corp., 126 AD2d 624; Sles v Heidelberg E., 78 AD2d 521; Howell v Bennett Buick, 52 AD2d 590). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.